Citation Nr: 1451870	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to service-connected right distal tibia and fibula fracture residuals with shortening of the right leg.

2. Entitlement to service connection for a right hip disability, to include as secondary to service-connected right distal tibia and fibula fracture residuals with shortening of the right leg.

3. Entitlement to service connection for a right foot disability, to include as secondary to service-connected right distal tibia and fibula fracture residuals with shortening of the right leg.

4. Entitlement to a disability rating in excess of 20 percent for right distal tibia and fibula fracture residuals with shortening of the right leg.

5. Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the July 2005 rating decision, the RO also granted an evaluation of 100 percent for the right knee based on surgical or other treatment necessitating convalescence, effective May 4, 2005 to June 30, 2005.  In an October 2005 notice of disagreement, the Veteran expressed disagreement with the length of the temporary 100 percent rating.  In November 2005, the RO issued a rating decision granting a temporary 100 percent rating from May 4, 2005 to August 1, 2005, and issued a statement of the case denying entitlement to a longer time period.  The Veteran did not submit a substantive appeal with regard to the temporary 100 percent evaluation for his right knee.  Accordingly, the Veteran did not perfect an appeal of that issue, and thus, that issue is not currently before the Board.

The Veteran testified at a Travel Board hearing in March 2010.  A transcript of the hearing is associated with the claims file.  This matter was remanded by the Board in February 2011.

After efforts to comply with the Board's February 2011 remand action were undertaken, the matter was returned to the Board.  In June 2013, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his March 2010 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2013).  In a June 2013 response, the Veteran requested to appear at another hearing before the Board.

The Veteran testified at a Travel Board hearing before the undersigned VLJ in September 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his service-connected disabilities.  See September 2014 Travel Board hearing testimony.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Other documents contained on the Virtual VA paperless claims processing system are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System includes a July 2014 letter notifying the Veteran of his September 2014 Travel Board hearing, and the Veteran's response that he would appear.

The issues of entitlement to service connection for a right foot disability, entitlement to a disability rating in excess of 20 percent for right distal tibia and fibula fracture residuals with shortening of the right leg, entitlement to an initial disability rating in excess of 10 percent for a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current back disability was caused by or a result of his service-connected right distal tibia and fibula fracture residuals with shortening of the right leg.

2. There is an approximate balance of positive and negative evidence as to whether the Veteran's current right hip disability was caused by or a result of his service-connected right distal tibia and fibula fracture residuals with shortening of the right leg.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, service connection for a back disability, as secondary to the Veteran's service-connected night distal tibia and fibula fracture residuals with shortening of the right leg, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).

2. Resolving doubt in favor of the Veteran, service connection for a right hip disability, as secondary to the Veteran's service-connected night distal tibia and fibula fracture residuals with shortening of the right leg, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Back Disability

The first element under Wallin for establishing secondary service connection is satisfied, as the Veteran's VA treatment records contain back diagnoses which include degenerative joint disease of the lumbar spine, sacroiliac joint arthropathy, sacroiliitis, and degenerative disc disease.  See August 2014 Medical Assessment of Ability to Do Work-Related Activities (completed by the Veteran's treating VA physician); July 2012 VA examination; June 2012 VA pain management consultation; April 2012 MRI of the lumbar spine.

The second element under Wallin is also satisfied, as service connection for residuals of right distal tibia and fibula fractures was granted in a July 1978 rating decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.  

In July 1980, only two years after the Veteran's separation from service, the Veteran's private primary care physician, Dr. T.L.R., submitted an examination report in which he noted the Veteran's complaints of low back pain, the Veteran's right leg measured 3/8 of an inch shorter than his left leg, and in which he diagnosed leg length discrepancy with early low back syndrome.  The Veteran has consistently complained of low back pain since his separation from service.  See, e.g., September 1980 VA examination; March 1981 VA examination; October 2004VA history and physical examination report; April 2005 claim; June 2005 VA examination; March 2010 Travel Board hearing; June 2012 VA pain management consultation; September 2014 Travel Board hearing.

The Veteran's treatment records indicate a relationship between the Veteran's service-connected right distal tibia and fibula fracture residuals with shortening of the right leg and his current back disability.  Upon VA examination in May 1978, the VA examiner noted the Veteran's gait as having "slight listing on right weight bearing with trunk leaning to the right, probably secondary to the shortness of the right leg."  Again, Dr. T.L.R.'s 1980 examination report diagnosed leg length discrepancy with early low back syndrome.  Upon VA examination in March 1981, the VA examiner found a normal back, but stated the Veteran's shortening of the right leg "may be related to the mild low-back discomfort which the [Veteran] experiences, and the [Veteran] may, in fact, be developing early degenerative changes of the [lumbosacral] spine due to the uneven distribution of weight."  Upon examination by a VA orthopedist in March 2005, the Veteran's limping gait was again noted.  In June 2005, the Veteran's primary care physician noted the Veteran's continued complaints of low back pain, and opined that "it is most likely" that the Veteran's effects on the right side of his body were caused by the Veteran's in-service injury.  In July 2005, a VA podiatrist noted that the Veteran's leg length discrepancy "may be translating proximally and causing some of his [right] hip and knee pain," and prescribed shoes with a lift on the right.  In February 2007, a VA physician again noted the Veteran's abnormal gait, and in February 2007, a VA physical therapist listed gait-related myofascial dysfunction and low back pain as one of the Veteran's problems.

Upon VA examination in June 2005, the VA examiner diagnosed lumbosacral strain, and opined that it was not as likely as not that the Veteran's low back pain was related to the Veteran's residuals of right distal tibia and fibula fracture because he was able to perform work in general construction and lifted heavy weights over the years since that injury.  However, at his March 2010 Travel Board hearing, the Veteran clarified that he had worked as a general contractor supervising the labor force, and that he himself was not performing physical labor.  Therefore, the Board finds the June 2005 VA examiner's opinion and rationale have little probative value.

Upon VA examination in April 2011, the VA examiner, an orthopedic surgeon, stated that the Veteran's service-connected leg length discrepancy "may alter body mechanics and increase vague musculoskeletal complaints such as ankle, knee, hip and low back pains," but he noted the Veteran's corrective shoes issued in 2005 should mitigate any such symptoms.  However, the examiner did not comment upon any effects the Veteran may have experienced before the issuance of the corrective shoes, or the Veteran's continued complaints of low back pain since service.  Upon VA examination in July 2012, the same VA examiner stated that the Veteran's degenerative changes in his back were age related, but provided no rationale for that conclusion.  He also opined that the Veteran's sacroiliitis was "unlikely" to be related to the "traumatic event which led to a transverse tibial fracture," but did not provide a rationale, and did not comment upon whether the Veteran's service-connected residuals from that injury could have caused or aggravated the sacroiliitis.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected right distal tibia and fibula fracture residuals with shortening of the right leg caused the Veteran's current back disability/ies.  Accordingly, the Board finds that a grant of service connection is warranted for a back disability.

Right Hip Disability

The first element under Wallin for establishing secondary service connection is satisfied, as the Veteran's VA treatment records contain diagnoses of degenerative joint disease of the right hip, and greater trochanter bursitis.  See August 2014 Medical Assessment of Ability to Do Work-Related Activities (completed by the Veteran's treating VA physician); March 2010 pain management consultation; March 2005 x-ray report.

The second element under Wallin is also satisfied, as service connection for residuals of right distal tibia and fibula fractures was granted in a July 1978 rating decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.

The Veteran's treatment records indicate a relationship between the Veteran's service-connected right distal tibia and fibula fracture residuals with shortening of the right leg and his current right hip disability.  Upon VA examination in May 1978, the VA examiner noted the Veteran's gait as having "slight listing on right weight bearing with trunk leaning to the right, probably secondary to the shortness of the right leg."  Upon examination by a VA orthopedist in March 2005, the Veteran's limping gait was again noted, and very minimal degenerative joint narrowing superiorly at the right hip was shown upon x-ray.  In June 2005, the Veteran's primary care physician noted the Veteran's complaints of right hip pain, and opined that "it is most likely" that the Veteran's effects on the right side of his body were caused by the Veteran's in-service injury to his right leg.  In July 2005, a VA podiatrist noted that the Veteran's leg length discrepancy "may be translating proximally and causing some of his [right] hip and knee pain," and prescribed shoes with a lift on the right.  In February 2007, a VA physician again noted the Veteran's abnormal gait.

Upon VA examination in June 2005, the VA examiner diagnosed chronic strain of the right hip, and opined that it was not as likely as not that the Veteran's right hip was related to the Veteran's residuals of right distal tibia and fibula fracture because he was able to perform work in general construction and lifted heavy weights over the years since that injury, and because of the hip's "proximity from the injured area."  Again, at his March 2010 Travel Board hearing, the Veteran clarified that he had worked as a general contractor supervising the labor force, and that he himself was not performing the physical labor.  Further, the June 2005 VA examiner did not address the Veteran's altered gait due to his service-connected injury, or explain why the distance of the leg fracture from the hip would preclude the residuals of the fracture from causing a right hip disability.  Therefore, the Board finds the June 2005 VA examiner's opinion has little probative value.

Upon VA examination in April 2011, the VA examiner, an orthopedic surgeon, stated that the Veteran's service-connected leg length discrepancy "may alter body mechanics and increase vague musculoskeletal complaints such as ankle, knee, hip and low back pains," but he noted the Veteran's corrective shoes issued in 2005 should mitigate any such symptoms.  However, the examiner did not comment upon any effects the Veteran may have experienced before the issuance of the corrective shoes, or the Veteran's complaints of right hip pain before the issuance of the shoes.  Upon VA examination in July 2012, the same VA examiner stated that he believed the Veteran's complaints regarding his right hip pain were actually pain in the sacroiliac joint area/lumbago pain.  The examiner went on to opine that the Veteran's right hip complaints were not related to the injury he sustained in service, but provided no rationale for this opinion.  Further, the July 2012 VA examiner did not opine as whether the Veteran's leg length discrepancy and resulting abnormal gait could have caused or aggravated the Veteran's right hip. 

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds that the medical evidence of record supports the conclusion that the Veteran's service-connected right distal tibia and fibula fracture residuals with shortening of the right leg caused the Veteran's current right hip disability.  Accordingly, the Board finds that a grant of service connection is warranted for a right hip disability.


ORDER

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for a right hip disability is granted.


REMAND

The Veteran contends that he suffers from a current right foot disability manifested by pain, swelling, numbness, and tingling, which is related to his in-service right leg fracture and/or his service-connected disabilities.  See September 2014 Travel Board hearing testimony; March 2010 Travel Board hearing testimony.  The Veteran's VA treatment records include numerous diagnoses, and working diagnoses, regarding the Veteran's right ankle and foot.  See, e.g., July 2012 VA examination (may have symptomatic postoperative cutaneous neuroma medially at the fracture site); February 2011 VA podiatry note (assessment of osteoporosis, old right talar fracture, metatarsalgia with pes planus, possible reflex sympathetic dystrophy syndrome, and notation of probable Sudek's Atrophy of the right foot); May 2010 VA podiatry note ("Some of the pain could just be from the malalignment of the talus in the mortise."); April 2010 VA primary care note (diagnosis of os trigonum syndrome); December 2008 VA podiatry note (assessment of pes planus foot type, excessive pronation, and acquired ankle equinus, DJD).  

The medical evidence of record includes the Veteran's complaints of right foot symptoms, and notations of right foot symptoms and findings, since the Veteran's separation from active service.  See, e.g., May 1978 VA examination (reduced reflexes in the right leg and decreased sensation in right leg and foot); July 1980 Dr. T.L.R. examination report (decreased sensation in the medial aspect of the right leg, with swelling and tenderness of the distal tibia); September 1980 VA examination (Veteran complained of pain in the right lower extremity all the time); February 1981 claim (Veteran reports the top of his right foot is numb); March 1981 VA examination report (Veteran complains of pain, swelling, and loss of circulation in right foot); October 2004 VA history and physical examination (notes decreased hair growth below Veteran's right knee, and extended bone noted over the Veteran's right anterior foot); June 2005 VA examination report (Veteran complains of pain at the fracture site which radiates to his foot); February 2007 VA chronic pain consultation (notes an area of hypersensitivity on the right medial ankle); April 2010 VA pain management note (notes decreased sensation in the right foot, and prescribed gabapentin for Veteran's complaints of numbness and tingling in the right lower extremity since the injury to his right leg and right foot); March 2012 VA orthopedic surgery consultation (has some decreased sensation on the right lower extremity due to multiple previous surgeries).  

However, the Board finds the medical evidence of record is unclear as to whether any of these diagnoses may account for the Veteran's symptoms, as well as whether there is a causal relationship between these diagnoses and the Veteran's in-service right tibia and fibula fracture and/or the Veteran's service-connected disabilities.  On remand, the AOJ should afford the Veteran a new VA examination with an appropriate specialist to determine the nature and etiology of any current right foot disability.

At his September 2014 hearing before the Board, the Veteran testified that he hasn't worked for two years due to his knees, feet, and back, that he had been working with vocational rehabilitation, and had recently filed for state disability benefits.  On remand, the AOJ should make appropriate efforts to obtain any records pertaining to the Veteran's vocational rehabilitation and disability benefits, to include from the Social Security Administration (SSA).

The Veteran's most recent VA examination to assess the current severity of his service-connected right tibia and fibula fracture residuals and right knee disability was performed in July 2012.  However, the Board finds this examination report inadequate for rating purposes, as the July 2012 VA examiner did not assess functional loss due to pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner also did not determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  Further, at his September 2014 Travel Board hearing, the Veteran submitted an August 2014 Medical Assessment of Ability to Do Work-Related Activities, completed by his treating VA physician, which indicates the Veteran's service-connected disabilities may have worsened since his last VA examination, as the physician reports the Veteran can never crouch or crawl, and can only occasionally kneel.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's right tibia and fibula fracture residuals, and right knee disability.

As the Veteran's claim for TDIU is inextricably intertwined with the remanded claim of service connection, as well as with the remanded claims for increased disability ratings, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all required notification and development actions with respect to the issue of entitlement to TDIU are fully complied with and satisfied.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's records from his vocational rehabilitation, as well as from any claims for disability benefits from the State of California and/or SSA.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims.  All obtained records should be associated with the claims file.

4. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate specialist to determine the nature and etiology of the Veteran's right foot disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right foot disabilities that are currently manifested, or that have been manifested at any time since April 2005.

The examiner should specifically address the diagnoses and working diagnoses of record, to include: postoperative cutaneous neuroma medially at the fracture site; osteoporosis; right talar fracture, and malalignment of the talus in the mortise; metatarsalgia with pes planus, and pes planus foot type, excessive pronation; possible reflex sympathetic dystrophy syndrome; probable Sudek's Atrophy of the right foot; os trigonum syndrome; and acquired ankle equinus, degenerative joint disease.

The examiner should also specifically address the Veteran's reported symptoms and findings noted in his treatment records, to include: reduced reflexes in the right leg; decreased sensation in the right leg and foot; swelling and tenderness of the distal tibia; constant pain in the right lower extremity; numbness in the top of the right foot; loss of circulation in the right foot; decreased hair growth below the Veteran's right knee; extended bone noted over the Veteran's right anterior foot; pain at the fracture site which radiates to the right foot; an area of hypersensitivity on the right medial ankle; and the prescribing of gabapentin for the Veteran's complaints of numbness and tingling in the right lower extremity.

If the examiner finds that a symptom and/or condition is a manifestation of the service-connected right distal tibia and fibula fracture residuals with shortening of the right leg, and not a separate disability, the examiner should specifically state that conclusion along with his/her rationale.

b) For each diagnosis of a separate right foot disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the right foot disability originated during active duty, or is in any other way causally related to his active duty service, to include the in-service motor vehicle accident?

The examiner should specifically address the Veteran's contention that he has continually suffered with right foot pain, swelling, numbness, and tingling since he broke his right leg in service. 

c) For each diagnosis of a separate right foot disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused or aggravated by one or more of the Veteran's service-connected disabilities (to include the right distal tibia and fibula fracture residuals with shortening of the right leg)?

The examiner should specifically address the fact the Veteran's treatment records over the years include complaints of both feet and leg symptoms, the Veteran's contentions such symptoms were caused by his leg fracture and multiple surgeries, and the Veteran's complaint that pain in his leg would radiate into his ankle and foot.  

d) For each diagnosis of a separate right foot disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by one or more of the Veteran's service-connected disabilities (to include the right distal tibia and fibula fracture residuals with shortening of the right leg)?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1-3 have been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected right distal tibia and fibula fracture residuals with shortening of the right leg, and right knee disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's residuals of right distal tibia and fibula fractures with shortening of the right leg and right knee disability, and should provide the following information: 

a) The examiner should specifically state range of motion findings using a goniometer.  

b) The examiner should comment on whether each disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected condition (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

c) The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d) The examiner should describe any subluxation or instability of the right knee.

e) The examiner should opine as to whether the Veteran is precluded from obtaining or retaining substantially gainful employment due to his service-connected disabilities.

The complete rationale for the opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports includes the necessary rating information for evaluating the disabilities at issue, and comply with the Board's remand instructions.

7. After the above development has been completed, readjudicate all of the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


